Title: To Benjamin Franklin from Samuel Chase, 18 September 1783
From: Chase, Samuel
To: Franklin, Benjamin


          
            Dear Sir
            London, 18th. Septr. 1783.
          
          Your letter of the 15th. of July last by Captain Barney, came to my Hands the 18th. of March, but I have never had the pleasure of seeing Mr. Jones, or Mr. Paradise. It was very unfortunate for Mr. Russell that your recommendation of him did not arrive sooner; the Character and Conduct of this Gentleman entitle him to every favour. His property was ordered to be sold by Law, and the Money appropiated to the Officers and Soldiers of our State. On representing his Case to the Governor, the sale has been postponed, and I hope something will still be done in his favour.
          
          I requested Mr. Laurens to present you with my best wishes, and to inform you of my arrival in this City, where I am come from the Legislature of our State to receive their Stock in the Bank of England. From the Conduct of two of the trustees, I expect to meet with some Difficulties, if not an absolute Refusal to make the transfer.
          I am considerably interested in a matter in which I beg leave to solicit your advice and Assistance. The state of the Case is briefly this. A Company of Merchants in Baltimore Town; known by the firm of Dorsey, Wheeler & Co. (of which Company I am one) were owners of a Ship called the Matilda, carrying sixteen nine, and four four pounders, manned with 90 men, and loaded with 1800 Barrels of flour, which sailed from Baltimore Town, on the 2d. September 1782, bound for the Havana. A few days before the Ship sailed, at the Request of the Merchants of Baltimore to his Excellency, Count De Rochambeau, he wrote to the Chevalier De Quèmÿ, Commander of the frigate Emraude, to convoy the vessells of the Baltimore Merchants off the Coast of America. The owners of the Matilda for a variety of Reasons instructed James Belt the Master of their Ship before he left

Baltimore, to sail with, or without the Convoy, as he should in his descretion think proper, on his arrival near the Capes. On the 9th. of September the Ship arrived at Mobjack Bay, and Captain Belt determined to sail without Convoy, the first fair Wind. On the 10th. the frigate Emraude came to anchor in the Bay. On the 13th, the Wind was fair, and Captain Belt weighed Anchor, but was prevented by the Chevalier De Quèmÿ from passing him, and detained by force from the 13 to 26th. of September; though the Wind was fair on several different Days within that time; and the Chevalier was acquainted with the descretionary orders to Captain Belt, to sail with, or without Convoy, and repeated applications were made to him by Captain Belt to permit the Ship to proceed on her Voyage, and during the time several flags of truce were allowed by the Chevalier to put to sea. On the 26th. of September, the fleet went out of the Capes, under Convoy of the Chevalier De Quèmÿ in the frigate Emraude which carried 36 Guns. On the 27th. a British frigate called the Jason of 32 guns appearing in sight, the said Chevalier called on the Master of the Matilda, and on the master of another Ship, called the Jolly Tar, carrying sixteen sixes to Assist him in Engaging the Enemy, which they promised and prepared to perform; but in about half an hour afterwards, the Enemy being within about four miles, and cleerly to be distinguished to be a frigate, the said Chevalier made a signal; for the fleet to run, and each to shift for himself; and immedietly crowded all his sail and fled as fast as he could, and deserted the fleet, which he had delayed by his Signal to heave to, and prepare for action, and during which time instead of preparing for Action the Chevalier employed himself in Rigging out steering Sail Booms, and getting Steering sails ready to set. The Ship Matilda Steered the same Course with the frigate and thereby went greatly out of the Course of her Voyage to the Havana. On the 28th. the Chevalier left the Ship Matilda, and returned to the Capes of Chesepeak, and on the 29th. the Matilda was taken by a British frigate, called the

persaverance. The Ship Matilda and her Cargo cost 9000 Sterling. All the fleet except one or two were taken to the Value of 100,000 Sterling. Dorsey, Wheeler & Co. proposed to apply to his most Christian Majesty for Redress against the Chevalier De Quèmÿ his Subject and Commander of his Ship; and they intend to ground their application on the seisure and detaining of their Ship, by the said Chevalier for 13 days from the 13th. to the 26th. of September; without any lawful cause; and on his cowardice, and desertion of the Matilda, whom he had compelled to accept of his protection and Convoy. By the 15th. Article of the treaty between france and America; it is provided that if any commander of any Ship of his most Christian Majesty shall do any damage or injury to any of the subjects of the United States he shall be punished; and moreover make satisfaction for all matter of damage and the interest thereof by reparation under the pain and Obligation of his person and goods. If you can spare time to peruse the protest of Captain Belt, you will see how greatly Dorsey, Wheeler & Co. have been injured by the Chevalier De Quèmÿ, I cannot believe that the Justice and Honour of the Monarch of france will permit such a wanton Violation of American property to be unredressed. I beg the favour of you My Dear Sir to give me your Opinion, whether there is a probability of Obtaining Compensation for the loss of the Ship and Cargo, from the property of the Chevalier, or from the generosity of his Royal Master, if there is I will come to Paris immediatly, otherwise I will delay the pleasure of seeing you untill I have Compleated my Business here, which will probably be about the begining of November.
          I am now to entreat your kind Offices on behalf of a Worthy Lady of the City of Annapolis. In the year 1777 Monsr. Jean Le Vachè de Vaubrun, whose father was ancient treasurer of the Marine at Breast, entered as a Volunteer in the Artiliry of our

State, and for his Military services was afterwards promoted to the Rank of Captain in the Army of the United States. On the 4th. September 1781 he Married Miss Ann Howard of the City of Annapolis. On the 4th of August 1782 he sailed from Annapolis for Nantz on board the Ship called the favourite, commanded by Mr. James Buchanan; the Vessell has never since been heard of, and was undoubtedly lost, and all on board perished. Monsr. Sanè, chief Engineer at Brest, wrote a letter of the 30th. March 1782, to Madame Le Vachè enquiring after Monsr. Jean Le Vachè which her Brother answered the 7th. of June last. I am enclined to think from the Terms of the letter of Monsr. Sanè to Mrs. Le Vachè that he was doubtful, whether she was married to Monsr. Le Vachè. Mr. Carroll, your fellow Traveller to Canada, in August last, wrote to his Excellency Count De Rochambeau, and requested, that he would communicate the Contents of his letter to Monsr. Sanè at Brest. Inclosed is

a duplicate of Mr. Carrolls letter; which I beg you to convey to Count Rochambeau, and a Copy of Mr. Carrolls letter is presented to you for your Perusal. The Marriage is as well known in Annapolis, as almost any fact which ever happened there, and the Young Lady, bears an unspotted Reputation. I have taken the liberty to send you authenticated depositions of the Clergyman who performed the Marriage; and of three Witnesses who were present. If Count Rochambeau is in Paris woud you condescend so far as to request him to take the trouble of writing to Monsr. Sanè at Brest; and will you be so kind as also to write, and if proper, transmit the proof of the Marriage to Monsr. Sanè, or some other Gentleman of that City? The Parents of Monsr. Le Vachè died before he was lost, and it is said he was entitled to an Estate by his Mother. Mrs. Le Vachè has been informed by some french Gentlemen from Brest, that the father of her Husband was a Gentleman of very considerable fortune, and that he and his Lady (who survived) made a provision for her Husband in their Wills. You, Sir, can inform Me, whether, by the laws or Custom of france, an American, the wife of a french Man, is entitled to any part of his property. If Mrs. Le Vachè is not

entitled by law, I hope the Sisters of her Husband, from their Affection to him, will afford her some Assistance, which her circumstances require. If Monsr. Sanè, or the sisters of Monsr. Le Vachè, will write to me, or to their sister in America, under Cover to Mr. Joshua Johnson Merchant here, their letters will come safe.
          I request the favour of you to present my most respectful Compliments to Mr. Jay and his Lady. If Mr. Laurens is in Paris be so Obliging when you see him as to remember me to him and Miss Laurens.
          I beg you to accept of my sincere Wishes for your Health and every other felicity in life, and beleive me to be, with the most perfect Esteem & Respect Dear Sir Your Affectionate Friend and Obedt. Servt
          
            Saml. Chase
          
         
          Notation: Mr Chace’s Letter to Dr Franklin 18 Sep. 1783
        